Citation Nr: 0924028	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  02-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1943 to 
December 1943 and from April 1951 to August 1953.  The 
appellant is the Veteran's spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Boston, Massachusetts, that 
denied service connection for the cause of the Veteran's 
death.

This matter was previously remanded by the Board in August 
2004.  The additional development prescribed therein having 
been completed, this case was returned to the Board for 
appellate disposition.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that the 
Veteran died on February [redacted], 2001 at the age of 78.  The 
immediate causes of death are set forth as pneumonia and 
kidney failure.  Other significant conditions contributing to 
death were listed as atrial fibrillation, acute myocardial 
infarction, and respiratory failure.  

2.  At the time of his death, the Veteran was service 
connected for posttraumatic stress disorder (PTSD), rated 100 
percent disabling, and left urethral calculus, rated 10 
percent disabling.

3.  The evidence does not show that either the Veteran's PTSD 
or his left urethral calculus caused or materially 
contributed to his death from pneumonia and kidney failure.  
4.  The evidence does not show that pneumonia, kidney 
failure, atrial fibrillation, acute myocardial infarction, or 
respiratory failure were related to a disease or injury that 
occurred during the Veteran's service.  


CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury 
incurred in or aggravated by service, nor did any such 
disease or injury contribute substantially or materially to 
his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to notify claimants of 
what is necessary to establish their entitlements to the 
benefits sought and to assist them in obtaining the evidence 
necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008). 
 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b) (1) (2008). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 
 
In Pelegrini, the United States Court of Appeals for  
Veterans Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  However, the 
VCAA notice requirements may be satisfied notwithstanding 
errors in the timing or content of the notice if such errors 
are not prejudicial to the claimant.  Pelegrini, 18 Vet. App. 
at 121.  Further, a defect in the timing of the notice may be 
cured by sending proper notice prior to a re-adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 
(Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 38 C.F.R. § 3.159 (2008). 
 
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. 

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  
 
In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased Veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response. Hupp v. 
Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the requirements of Hupp were not met.  While 
the appellant was sent multiple VCAA notices including 
notices dated in September 2002 and in August 2004, these 
notices did not contain a statement of the disabilities for 
which the Veteran was service connected at the time of his 
death, nor did they fully explain what evidence and 
information was necessary to substantiate a DIC claim based 
on either a previously service connected disability or a 
condition not yet service connected.  For example, the 
September 2002 letter explained the principles relating to 
service connection, but did not explain how this was related 
to the claimant's application for DIC.  The August 2004 VCAA 
letter, issued in accordance with the instructions set forth 
in the Board's pre-Hupp August 2004 remand, explained that 
the claimant needed to show that the Veteran died while on 
active duty or as a result of a service related disease or 
injury, but did not further explain these principles.  While 
this letter substantially complied with the instructions set 
forth in the remand, as noted above, it did not satisfy Hupp.  
Furthermore, neither letter set forth the disabilities for 
which the Veteran was service connected at the time of his 
death.  

Where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See, e.g., Vazquez-Flores v. Peake, 22 
Vet. App. 37, 46 (2008).  

In this case, the notice defect was not prejudicial because 
the claimant was provided sufficient information such that a 
reasonable person could have been expected to understand what 
was necessary to support her claim, and because the 
claimant's representatives demonstrated actual knowledge of 
what was necessary in order to prove her claim.  

The original rating decision in this claim, dated in January 
2002, explained that at the time of the Veteran's death 
service connection was in effect for PTSD, rated 100 percent 
disabling, and left urethral calculus, rated 10 percent 
disabling.  The rating decision explained that service 
connection for the cause of the Veteran's death was denied 
because the evidence failed to show that it was related to 
his military service.  An October 2002 Statement of the Case 
(SOC) reproduced the provisions of the CFR applicable to DIC 
claims, including 38 C.F.R. § 3.312, "Cause of Death."  The 
SOC further explained that the Veteran's service treatment 
records did not show findings referable to any of the medical 
conditions that were shown as causes of death or contributory 
causes of death on the Veteran's death certificate and that 
the evidence did not establish that any of these conditions 
were related to the Veteran's service.  The claim herein was 
thereafter readjudicated in a Supplemental Statement of the 
Case (SSOC) dated in July 2003 and in a SSOC dated in April 
2009, thus curing the use of earlier post-decisional 
documents.   

Moreover, the arguments of the claimant's representative 
demonstrate that they were actually aware of the disabilities 
for which service connection was in effect at the time of the 
Veteran's death as well as the requirements for establishing 
service connection for the cause of the Veteran's death.  For 
example, in an argument dated in February 2004, the 
claimant's representative specifically cited 38 C.F.R. § 
3.312, arguing that the Veteran's service connected anxiety 
disorder caused the fall that led to the hospitalization 
during which he contracted pneumonia and died.  In an 
argument dated in June 2009, the appellant's representative 
observed that the Veteran was service connected for a kidney 
disorder at the time of his death and again cited 38 C.F.R. § 
3.312.  These arguments evidence an awareness by the 
claimant's representatives of the specific regulatory 
requirements for service connection for the cause of the 
Veteran's death as well as what needed to be shown in this 
case to establish the claimant's entitlement to the benefit 
sought herein.  

For these reasons, the Board finds that the notice error 
herein did not affect the essential fairness of the 
adjudication in this case.  

Accordingly, no prejudice to the claimant will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the claimant.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran).

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA has of record evidence 
including VA treatment records, private treatment records 
from the Veteran's final hospitalization, the Veteran's death 
certificate, and the statements of the claimant.  Pursuant to 
the Board's August 2004 remand, a medical opinion was 
obtained concerning the causes of the Veteran's death.  The 
Board finds that the instructions set forth in its August 
2004 remand were complied with, and that VA fulfilled its 
duty to assist.

II. Service Connection for the Cause of the Veteran's Death

The claimant contends that the Veteran's death was caused, or 
substantially and materially contributed to, by a service 
connected disability.  Specifically, the claimant contends 
that either the Veteran's service connected PTSD caused him 
to fall, which in turn led to the hospitalization during 
which he contracted pneumonia and died, or, alternatively, 
that the kidney failure that the Veteran experienced in the 
days immediately before he died was related to his service 
connected left urethral calculus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303.  Service connection for some disorders, including 
cardiovascular disease, may be presumed where demonstrated to 
a compensable degree within 1 year of separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in, or aggravated by, 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312. 

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the Veteran's death certificate indicates that 
he died on February [redacted], 2004 at the age of 78.  The causes of 
death are listed as pneumonia, of two weeks duration, and 
kidney failure, of five days duration.  Other significant 
conditions contributing to death were listed as atrial 
fibrillation, acute myocardial infarction, and respiratory 
failure.  

At the time of his death, the Veteran was service connected 
for posttraumatic stress disorder (PTSD), rated 100 percent 
disabling, and left urethral calculus, rated 10 percent 
disabling.

Service treatment records do not show any treatment referable 
to any of the disorders listed on the Veteran's death 
certificate.  There is no evidence that any of these 
disorders were manifest during service or within any 
presumptive period thereafter, or that they were caused by 
service.  Moreover, the claimant does not contend that any of 
these disorders were related to the Veteran's service.

Service treatment records show that the Veteran developed 
recurrent renal colic and was diagnosed with a calculus in 
the left kidney while he was in service; the Veteran 
underwent surgery to have the calculus removed in November 
1951.  
A post-operative intravenous pyelogram in January 1952 
indicated good function of the left kidney.

At a September 1998 compensation and pension examination, the 
Veteran denied further instances of renal colic after his 
surgery in 1951.  He complained of some discomfort when lying 
on his left side which was consistent with pain originating 
at the incision site.  An x-ray in September 1998 showed a 
probable calcified left upper pole renal calculus; however, 
subsequent VA treatment records did not confirm this 
diagnosis and the Veteran was not treated for symptoms of 
renal colic or for renal calculi.  

A September 2000 compensation and pension examination report 
noted that the Veteran's treatment records did not contain 
any complaints related to kidney stones since the left renal 
calculus was removed in 1951.  The report also indicated that 
an ultrasound of the urinary tract in May 2000 showed normal 
kidneys free of obstruction. 

VA treatment records indicate that the Veteran had numerous 
physical disabilities prior to his death, including a history 
of stroke, history of congestive heart failure, atrial 
fibrillation, hypertension, lower extremity edema, chronic 
obstructive pulmonary disease, degenerative arthritis, and 
cirrhosis of the liver. His mobility was severely limited in 
the years immediately prior to his death by factors including 
residuals of stroke, right knee pain and lower extremity 
edema.  He used a walker for ambulation at home, and used a 
wheelchair outside the home.  VA treatment records indicate 
that the Veteran was referred for a wheelchair in or about 
July 2000 secondary to multiple falls at home.

A September 2000 VA psychiatric examination report indicated 
that the Veteran had then experienced a marked exacerbation 
of his PTSD symptoms secondary to the increased debility 
resulting from his numerous physical health problems, that he 
was depressed much of the time, and that he reported frequent 
anxiety attacks.

Private treatment records from the Veteran's final 
hospitalization indicate that the Veteran was admitted to the 
hospital after being found on the floor with a pelvic/hip 
fracture.  He was taken to the emergency room.  After 
evaluation, this fracture was determined to be non-operable.  
A few days after his admission, the Veteran developed 
increased shortness of breath, became obtunded, and was 
retaining carbon dioxide.  He was transferred to the 
intensive care unit, where he was intubated.  At that time, 
the Veteran was found to have renal insufficiency.  He was 
initially treated for this with hydration.  His pulmonary 
symptoms did not improve over the next few days, and an x-ray 
revealed a large right sided pneumonia and possible 
congestive heart failure versus acute respiratory distress 
syndrome.  His condition continued to deteriorate and he had 
episodes of rapid atrial fibrillation and there was an 
indication that he had a myocardial infarction.  Thereafter, 
the Veteran's continued to deteriorate; he experienced 
symptoms including hypotension, gastrointestinal bleeding, 
and worsening renal failure.  After an initial episode of 
cardiac arrest, the Veteran was placed on "do not 
resuscitate" status.  He thereafter was pronounced dead 
because he was pulseless and apneic.  

A VA examiner reviewed the claims file in May 2009.  The 
examiner noted that, "[b]y the time the Veteran reached 
advanced age, he was noted to have an extensive array of 
clinical conditions including essential hypertension, at 
least two significant cerebrovascular accidents that limited 
his overall ambulation, recurrent atrial fibrillation, 
recurrent congestive heart failure... and chronic obstructive 
pulmonary disease characterized primarily by severe recurrent 
bronchitis...."  The examiner noted that, other than the left 
polynephrectomy for a renal stone in 1951, there was no 
further clinical information documenting recurrent renal or 
urinary calculi. Rather, renal function parameters were noted 
to be normal throughout the Veteran's life until shortly 
before his demise.  The examiner opined that, "[r]enal 
failure in this context would be considered a terminal 
clinical event secondary to severe respiratory failure and 
totally unrelated to the [V]eteran's service connected 
condition."  Further, he concluded that it was less likely 
than not that the Veteran's service connected condition of 
antecedent kidney stones contributed in any significant way 
to the cause of his death.  

In an undated statement, the Veteran's spouse observed that, 
before his death, the Veteran had "numerous disabilities", 
his "legs were swelled [sic] to more than two times their 
normal size", and that it was very painful for her husband 
to try to get around.  She opined that "all this" 
contributed to his death.  

In a subsequent statement dated in February 2004, the 
Veteran's spouse wrote that "to [her] knowledge" her 
husband had an anxiety attack when he fell down and broke his 
hip and pelvis.  She noted that, at the time, he was "in a 
frantic state and very upset."  He was in a lot of pain and 
was taken to the hospital because she was unable to pick him 
up.  She opined that the Veteran's PTSD should therefore be 
considered a cause of his death.  

The weight of the evidence is against the claim herein.  As 
noted previously, there is no indication that any of the 
medical conditions listed on the Veteran's death certificate 
were related to his service.  Moreover, the evidence does not 
indicate that either the Veteran's service connected kidney 
disorder or his PTSD was an immediate or underlying cause his 
death, etiologically related to his death, or a contributory 
cause of death.  

With respect to the Veteran's service connected left urethral 
calculus, the evidence shows that the Veteran did not 
experience any continuing renal symptoms after his surgery in 
1951.  Throughout most of his life, his kidney function was 
normal.  An ultrasound in May 2000 did not show any evidence 
of renal or urinary calculi.  While the Veteran experienced 
kidney failure in the days shortly before his death, a VA 
examiner opined that the this was a terminal clinical event 
secondary to severe respiratory failure and that it was 
unrelated to the Veteran's antecedent service connected left 
urethral calculus.  While the claimant and her representative 
may believe that the Veteran's kidney failure was related to 
his service connected left urethral calculus, there is no 
evidence that either of them have the requisite training or 
credentials to render an expert opinion as to the etiology of 
any medical condition.  See, e.g. Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  See also, e.g., Espiritu v. Derwinski,  
2 Vet. App. 492, 494-495 (1992).

The evidence likewise does not support the claimant's 
contention that the Veteran's fall was caused by his PTSD.  
While the September 2000 psychiatric examination noted that 
the Veteran frequently experienced anxiety attacks, there was 
no mention of these attacks interfering with the Veteran's 
balance or ability to ambulate.  Rather, medical records 
indicate that the Veteran had numerous physical disabilities 
that made it difficult for him to walk, including lower 
extremity edema and knee pain.  The Veteran utilized a 
wheelchair outside the home secondary to his history of falls 
at home.  None of the Veteran's treatment records in any way 
relate his difficulties with ambulation or his history of 
falls at home to anxiety attacks or to PTSD.  Moreover, the 
records of the Veteran's final hospitalization indicate only 
that the Veteran was found on the floor; there was no mention 
of an anxiety attack or any other cause of his fall.  The 
Veteran was not noted to be experiencing an anxiety attack 
upon admission to the hospital.  

Moreover, while the Veteran's wife is capable of reporting 
symptoms that are readily observable to a lay person, such as 
her impression that her husband seemed frantic and upset at 
the time that he fell, as noted above she lacks the medical 
expertise to provide a competent opinion either that her 
husband was frantic and upset at that time as a result of his 
PTSD or that his emotional state caused him to fall.  See 
Espiritu, 2 Vet. App. at  494-495.  In any event, the Board 
notes that the Veteran's spouse did not advance this 
contention at until years after she filed this claim, and, as 
noted previously, there is no indication in the records of 
the Veteran's final hospital stay that either the Veteran or 
his wife attributed his fall to an anxiety attack at that 
time.  The weight of the evidence does not support the 
claimant's contention that the Veteran's PTSD caused the fall 
that led to his hospitalization, subsequent development of 
pneumonia, and resulting death.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the claim herein. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


